 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JERMONE MITCHELL,                                   Case No.: 18cv2044 DMS (AGS)
12                                      Plaintiff,
                                                         ORDER (1) ADOPTING REPORT
13   v.                                                  AND RECOMMENDATION AND (2)
                                                         DENYING MOTION TO DISMISS
14   C/O A. SILVA, C/O SILVA, C/O
     RAMIREZ, C/O ESQUIVEL, C/O
15
     GALAVIZ, SGT. POLADIAN,
16                                   Defendants.
17
18          On August 31, 2018, Plaintiff Jermone Mitchell, a state prisoner proceeding pro se,
19   filed a Complaint Under the Civil Rights Act 42 U.S.C. § 1983. Plaintiff alleges his
20   constitutional rights were violated while he was housed at Richard J. Donovan Correctional
21   Facility.
22          On January 7, 2019, Defendants A. Galaviz, M. Poladian and A. Silva filed a motion
23   to dismiss Plaintiff’s Eighth Amendment claims pursuant to Federal Rule of Civil
24   Procedure 12(b)(6). Plaintiff did not file an opposition to the motion.
25          On August 7, 2019, Magistrate Judge Andrew G. Schopler issued a Report and
26   Recommendation ("R&R") on the motion, recommending that it be denied. No party has
27   filed objections to the R&R, and the time for doing so has expired.
28

                                                     1
                                                                               18cv2044 DMS (AGS)
 1         This Court, having reviewed de novo the Magistrate Judge's R&R, adopts the R&R
 2   in its entirety and denies Defendants’ motion to dismiss.
 3         IT IS SO ORDERED.
 4   Dated: September 4, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                         18cv2044 DMS (AGS)
